Order entered August 31, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00304-CR

                   DESMOND ARMOND JONES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00479-W

                                     ORDER

      Before the court is appellant’s August 26, 2020 second motion for extension

of time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before September 18, 2020.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE